Case 3:20-cv-00401-JAG Document 69 Filed 04/12/21 Page 1 of 2 PagelD# 314

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division

 

KYRA CANNING,
Plaintiff,

Vv.

WILLIAM SMITH, et al.,
Defendants.

 

JARROD BLACKWOOD, et al., individually
and on behalf of a class of similarly situated
individuals,

Consolidated Plaintiffs,

Vv.

JOHN/JANE DOES I-X et al.
Consolidated Defendants.

Lead Civil Action No. 3:20-cv-401

 

 

MARIA LOURDES MAURER,
Plaintiff,
y Civil Action No. 3:20-cv-668
CITY OF RICHMOND, et al.,
Defendants.
NATHAN ARRIES,
Plaintiff,
v. Civil Action No. 3:21-cv-85

CITY OF RICHMOND, et al.,
Defendants.

 

 

ORDER

This matter comes before the Court on its own initiative. On April 6, 2021, the Court

received a bill from Mark E. Rubin totaling $7,956.25 for services rendered in his capacity as
Case 3:20-cv-00401-JAG Document 69 Filed 04/12/21 Page 2 of 2 PagelD# 315

special master (the “March bill”). Pursuant to the Order appointing Mr. Rubin, the Court will
allocate payment of the March bill among the parties.

Upon due consideration, the Court ORDERS the following:

1) The City of Richmond shall pay one-fourth of the March bill, which amounts to
$1,989.07;

2) William Smith and William Blackwell shall pay one-eighth of the March bill, which
amounts to $994.53;!

3) Gary T. Settle shall pay one-eighth of the March bill, which amounts to $994.53;

4) Geoffrey McDonald & Associates PC shall pay one-eighth of the March bill, which
amounts to $994.53;

5) Thomas H. Roberts & Associates PC shall pay one-eighth of the March bill, which
amounts to $994.53; and

6) Commonwealth Law Group and Halperin Law Center shall pay one-eighth of the March
bill, which amounts to $994.53; and?

7) Shelley Cupp Schulte, PC shall pay one-eighth of the March bill, which amounts to
$994.53.

It is so ORDERED.

Let the Clerk send a copy of this Order to all counsel of record.

 

Date: iz April 2021
Isi (fe / :

Richmond, VA
John A. Gibney, Jr. / , ,
United States District Judge

 

 

 

 

 

! Smith and Blackwell can apportion payment among themselves however they prefer.

2 Commonwealth Law Group and Halperin Law Center can apportion payment among
themselves however they prefer.
